DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  
IN THE CLAIMS
Claim 1 (canceled).
Claim 2 (canceled).
Claim 3 (canceled).
Claim 4 (canceled).
Claim 5 (canceled).
Claim 6 (canceled).
Claim 7 (canceled).
Claim 8 (canceled).
Claim 9 (canceled).
Claim 10 (canceled).
Claim 11 (canceled).
Claim 12 (canceled).
Claim 13 (canceled).
Claim 14 (canceled).
Claim 15 (canceled).
Claim 16 (canceled).
Claim 17 (canceled).
Claim 18 (canceled).


Allowable Subject Matter

Claims 19-32 are allowed over prior art of record.
Claims 1-18 are canceled.The following is an examiner's statement of reasons for allowance:
Regarding claim 19-28, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" wherein each of the plurality of identification elements is lockable with the support element to form the cable identification assembly, and the plurality of identification elements fixedly mount the cable identification assembly to a cable by locking the cable between the support element and the plurality of identification elements; Page 5 of 9In re: Liu et al. Application No.: 17/237,451 wherein each identification element has a predetermined color so that the plurality of identification elements are capable of forming a predetermined color code to identify the cable " in combination with the remaining limitations of the claim 19. 
Regarding claim 29-32, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach“a plurality of identification elements aligned with each other and mounted to the support element via locking features, wherein the plurality of identification elements and the support element define a cavity for a cable; wherein each identification element has a predetermined color so that the plurality of " in combination with the remaining limitations of the claim 29. 

.Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
	The prior art made of record and not relied upon is considered pertinent toapplicant's disclosure. Wallingford et al. (US 9022327 B2) Baier et al. (US 2004/0072476) and Mazaris(US 5912437)
Wallingford discloses a cable management clamp with indicia.
Baier discloses bus connectors with color coding.
Mazaris discloses a cable routing locking mechanism with indicia.

	None of the references, alone or in combination, teach all of the limitations for theclaims including: " wherein each of the plurality of identification elements is lockable with the support element to form the cable identification assembly, and the plurality of identification elements fixedly mount the cable identification assembly to a cable by locking the cable between the support element and the plurality of identification elements; Page 5 of 9In re: Liu et al. Application No.: 17/237,451 wherein each identification element has a predetermined color so that the plurality of identification elements are capable of forming a predetermined color code to identify the cable " in combination with the remaining limitations of the claim 19.
a plurality of identification elements aligned with each other and mounted to the support element via locking features, wherein the plurality of identification elements and the support element define a cavity for a cable; wherein each identification element has a predetermined color so that the plurality of identification elements display a predetermined color code to identify the cable " in combination with the remaining limitations of the claim 29. 

 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848